                                    UNITED STATES BANKRUPTCY COURT
                                          DISTRICT OF OREGON


 In re                                        ) Case No.       18-33749-pcm7
 JENNIFER R. RAMOS                            )
                                              ) Notice of Intent to Sell Property
                                              ) at Private Sale, Compensate Real
                                              ) Estate Broker, and/or Pay any
                                              ) Secured Creditor's Fees and Costs
                                              )
                                              ) [Note: Do not use to sell personally
 Debtor(s)                                    ) identifiable information about individuals.]


 1. An offer has been received by the trustee from Joseph and Angela Hallums                            , whose
    relation to the debtor(s) is none                            , to purchase the following estate property:
    (If real property, state street address here. Also attach legal description as an exhibit to the notice filed
    with the court.)
     the debtor’s former residence located at 19560 Hollygrape St. Bend, OR 97702


     *** this is a short sale subject to lender approval including but not limited to approval of the sale
     price and a carve out or buyer’s premium payable to the bankruptcy estate in the sum of
     $10,000.00 and the payment of a negotiators fee by the buyer in the sum of $4,000.00 .
     for the sum of $     650,000.00      upon the following terms:
         cash, as is

 2. The gross sales price is: $      650,000.00        .

     All liens on the property total $ 650,000 + , of which the trustee believes a total of $        na
     need not be paid as secured claims (because the lien is invalid, avoidable, etc., the lienholder consents
     to less than full payment, or part or all of the underlying debt is not allowable).

     Secured creditor(s) also seek(s) reimbursement of $ none                                for fees and costs.

     Total sales costs will be: $ 5,000.00                  .

     All tax consequences have been considered and it presently appears the sale will result in net
     proceeds to the estate after payment of valid liens, fees, costs and taxes of approximately:
     $ see notation above in paragraph #1                    .

3. [If real property] The court appointed real estate broker, Chelsea Cole                                     ,
   will be paid $45,500.00                                                                                     .

760 (12/1/2018)                               Page 1 of 2


                            Case 18-33749-pcm7             Doc 49   Filed 09/30/19
 NOTICE IS GIVEN that the trustee will sell the property, reimburse for any secured creditor's fees and
 costs, and compensate any real estate broker upon the above terms and without further notice unless,
 within 23 days of the date below:

    1. The trustee receives a bid exceeding the above offer by at least $       5,000.00     , and upon the
       same or more favorable terms to the estate; or

    2. An interested party:

        (a) files a written objection to the sale, the reimbursement of fees and costs or broker's
        compensation, setting forth the specific grounds for the objection, with the clerk at 1050 SW 6th
        Ave. #700, Portland OR 97204 or 405 E 8th Ave. #2600, Eugene OR 97401, and

        (b) serves the objection on the trustee, Kenneth S. Eiler                                       , at
        515 NW Saltzman Rd. PMB 810 Portland, OR 97229                                                     .

 If no objection is filed, but the trustee receives any upset bids as specified above within 23 days of the
 date below, the trustee will notify all persons who have expressed an interest in purchasing the above
 property of the date, time and place of a meeting at which the trustee will conduct an auction and sell the
 property to the highest bidder without further notice.

 For further information, contact: Kenneth S. Eiler 503-292-6020 or kenneth.eiler7@gmail.com
                                                                                                           .

Date:      9-30-19                                                  /s/ Kenneth S. Eiler
                                                                                   Trustee




760 (12/1/2018)                             Page 2 of 2


                           Case 18-33749-pcm7         Doc 49     Filed 09/30/19
                                LEGAL DESCRIPTION


Lot 33 of River Canyon Estates, City o Bend, County of Deschutes, State of Oregon, commonly
known as 19560 Hollygrape St. Bend, OR 97702




                    Case 18-33749-pcm7        Doc 49    Filed 09/30/19
